 1   NICHOLAS A TRUTANICH
     Unitd States Attomey
2    CIIRISTOPHER BAKER
     Chiel C五 ― al Diwision
 3   Assistant U五ted States Attomey
     501 Las Vegas B市 d.,South#1100
4    Las Vegas,Nevada 89101
     (702)388-6336 σ elephOn0
 5   Chnstooher.Bakerの usdol gov
     Attomey forthe Umted States ofAmerica
 6
                              lINITED STA‐ S DISTRICT COURT
 7                                   DIS口肛 CT     OF NEVADA
 8
      UヽTITED   STATES OFノロvIERICA,                                               CWH
                                                      Casc No:2:16-cr-00265-GⅣ Dヾ ―
 9
                                                      MOTION UNDER LRIA 103FOR
 ０




                                                      DEPAR恥 嘔 NT OF JUSTICE
                v.                                    TRIAL ATTORNEY TO APPEAR
 １




                                                      IN THIS COURT ON BEIIALF OF
      PASTOR FAUSTO PALAFOX, ET         AI.           TIIE IINITED STATES
 ２




                Defendants.
 ３
 ４




15         The United States ofAmerica, by and through NICHOLAS A. TRUTANICH, United

16   States Attomey, and CHRISTOPIIER BAKER,           Chiel Criminal Division, First Assistant

17   United States Attomey, respecffirlly moves for United States Department of           Justice,

18   OryNized Crime and Gang Section, Trial Attomey TRACEY BATSON to be permitted to

19   appear in this Court in the above captioned case urtder LR   IA 10.3. Ms. Batson is a member

20   in good standing of the Texas State Bar, number 00784119.

21

22

23

24
 1             In addition, she is employed by the United States as an attorney, and in the course and

 2   scope of her employment has occasion to appear in this Court on behalf of the United

 3   States.

 4             Dated this 15 th day of July, 2019 ..

 5
                                                           NICHOLAS A. TRUTANICH
 6                                                         United States Attorney

 7

 8

 9                                                         CHRISTOPHER BAKER
                                                           Chief, Criminal Division
10                                                         First Assistant United States Attorney

11
     ITIS S O ORDER ED.
12

13

14
     UNITED STATES MAGISTRATE JUDGE
15

16    DATED: July 17, 2019

17

18

19

20

21

22

23

24

                                                       2
